DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 24 – 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. 
Applicant argues: None of the prior art on record discloses or suggest the limitation of independent claim 1: "a display driver to coordinate the secondary display device with a primary display device of the host device, the display driver "halftoning the content based on a limited color depth of the secondary display device." 
Examiner respectfully disagrees with the applicant in that while the primary reference Bernstein fails to disclose the limitation, Li was brought in to cure some of those deficiencies of the claim limitation in which Li discloses in FIGS 6 & 7 and Paragraph [0048 - 0051] that teaches clearly that a first display which is a tablet computer and a second display which is a smart phone has inconsistent parameters (size, resolution, brightness and aberration or any combination thereof). Due to the inconsistences of the parameters then the first and/or the second display is adjusted until there is consistency. One of the parameters is aberration, which simply means any characteristics that deviates from the normal type, so it is obvious that half toning of the content based on a limited color depth of the secondary device would fall in such parameter. Since, Li failed to disclose the halftoning the content based on a limited color depth of the secondary display, Lee was brought in to clearly shows a hybrid halftoning of a content based on color depth of a device in Paragraph [0045] which is obvious to use the teachings of hybrid half toning as one of the aberrations of Li’s invention. Chae was also brought in to cure the deficiencies of Lee’s invention of clearly showing in Paragraph [0145] that the display information/content is adjust the color depth value based on the different areas in which the information/content is displayed on the screen.
The rejection of the claim stands.

Applicant argues: Bern does not teach the claimed subject matter of claim 4: The keyboard of claim 1, “the keyboard to display pop-up notifications on the secondary display device rather than on the primary display device." 
Examiner respectfully disagrees with applicant in that in FIG 7C, it clearly shows when the user types “pl” on the primary display, predictive texting pop-up as a notification (5126 - 5130) given to the user on the second device as possible word match, rather than popping up on the first display device.
The rejection of the claim stands.

Applicant argues: Bern does not teach or suggest all the subject matter of claim 12, i.e., a teleconferencing application "wherein the processor is to display a shared view of content for the teleconferencing application on the primary display device and user controls for the teleconferencing application on the secondary display device of the keyboard." (Claim 12).
Examiner respectfully disagrees with the applicant in that Bernstein FIGS 11F – 11G, shows that the content that is to be shares with another user on the primary display and the telephone functions on the secondary display. Examiner states that the phone call nor any aspect of the phone call that needs to be on the primary display device, because all the claim simply requested was for a shared view of content (broadly interpreted to mean any content/information that user uses ex. printed receipt on primary display) for the teleconferencing application be on the primary display.
The rejection of the claim stands.

Applicant argues: the cited combination of references does not teach or suggest a second display device driver specific to the secondary display that coordinates with a primary display device driver. 
Examiner respectfully disagrees with the applicant in that Bernstein shows in FIG 3a, the electronic device which is the primary device that has a plurality of processors and drivers and FIG 4 which shows the peripheral device also having a plurality of processors and drivers there within. The peripheral device is connected to the primary device via wired or wireless communication that coordinates with each other.
The rejection of the claim stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al., US Publication 2017/0010771 A1 in view of Li et al., US Publication 2015/0091779 A1 in further view of Lee et al., US Publication 2013/0069968 A1 in further view of Chae et al., US Publication 2015/0348493 A1.

With regards to Claim 1, Bernstein discloses: A keyboard (FIG 2B, 206; Paragraph [0238]) comprising: 
a housing (FIG 2B, shows the housing for the keyboard that contains physical keys 106); 
a set of physical keys (FIG 2B, 106) including alphanumeric keys (Paragraph [0237]) in the housing (FIG 2B, shows this feature); 
a secondary display device (104 – dynamic function row which is a touch screen display) incorporated into the housing (FIG 2B, shows this feature); 
a circuit board (Paragraph [0240 – 0241] – teaches that there is a processor which would be on a circuit board within the peripheral physical keyboard); and 
an interface (FIG 2B; Paragraph [0252] – wireless communication link) to interface the keyboard (206) with a host device (200 – desktop/laptop computing system) as an external peripheral of the host device (FIGS 2A – 2D, clearly shows this feature); 
a display driver (FIG 7, inherent feature of tablet and smart phones devices) to coordinate the secondary display device with a primary display device of the host device (Paragraph [0367 – 0369]), 
Bernstein fails to disclose: the display device driver to adjust content for display on the secondary display device including adjusting size and resolution of the content and 1
halftoning the content based on a limited color depth of the secondary display device.  
Li discloses: the display device driver to adjust content for display on the secondary display device including adjusting size and resolution of the content (Paragraph [0048 & 0054]) and halftoning (tone) the content based on a limited color depth of the secondary display device (Paragraph [0232 & 0245]).  
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of the display device driver to adjust content for display on the secondary display device including adjusting size and resolution of the content and halftoning the content based on a limited color depth of the secondary display device in Bernstein’s invention as taught by Li’s invention.
The motivation for doing this would have been to enables a user to clearly view a display image of the display screen and get a better experience (Li’s invention Paragraph [0257]). 
Lee discloses: halftoning the content (FIG 17 and Paragraph [0145 – 0153]).
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of halftoning the content based on a limited color depth in Bernstein’s modified invention as taught by Lee’s invention.
The motivation for doing this would have been to reduce the boundary effects due to different halftoning methods (Lee’s invention Paragraph [0153])
Chae discloses: adjusting the content based on a limited color depth of the secondary display device (FIGS 13 & 14 and Paragraph [0141, 0145 & 0156]). 
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of adjusting the content based on a limited color depth of the secondary display device in Bernstein’s modified invention as taught by Chae’s invention.
The motivation for doing this would have been to increase a user's accessibility and availability with respect to screen display information of the electronic device, thereby increasing user convenience and usability (Chae’s invention Paragraph [0014]).

With regards to Claim 2, Bernstein discloses: wherein the secondary display (104) device is a touch-sensitive display device (Paragraph [0368]).  

With regards to Claim 3, Bernstein discloses: the keyboard to display a toolbar for an application active on the primary display device on the secondary display device (FIGS 8A – 8C; Paragraph [0598]).  

With regards to Claim 4, Bernstein discloses: the keyboard to display pop-up notifications (FIG 7B – 7D, 5114 – 5130) on the secondary display device (104) rather than on the primary display device (102; FIGS 7B – 7D, shows these features).  

With regards to Claim 5, Bernstein discloses: the keyboard to display a toolbar for a desktop of the primary display device on the secondary display device (FIGS 7A – 8H, clearly shows this feature; also see Paragraph [0598]).  

With regards to Claim 6, Bernstein discloses: the circuit board to signal the host device to switch between active applications on the primary display based on input to the secondary display device (FIG 5A and Paragraph [0369]).  

With regards to Claim 7, Bernstein discloses: wherein the interface is a wireless interface (Paragraph [0252]).  

With regards to Claim 21, Li discloses: wherein the display driver adjusts a size or resolution of icons in the content for display on the secondary display device (Paragraph [0048 & 0054]).  

With regards to Claim 22, Li discloses: wherein the display driver is to adjust the size and resolution of only that portion of the content (Parameters which includes aberrations) to be displayed on the secondary display device (Paragraph [0048 & 0054]).  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al., US Publication 2017/0010771 A1 in view of Park et al., US Publication 2006/0214873 A1 in further view of Frederickson et al., US Publication 2014/0325432 A1.

With regards to Claim 12, Bernstein discloses: A computer (FIGS 1A – 2D) comprising:
a processor (FIG 3, 320); 
a memory (FIG 3, 302) to provide programming to the processor (320); 
a primary display device (FIG 2B, 204); 
a keyboard (206); 
a secondary display device (104) disposed on the keyboard (206), the secondary display device (104) being smaller in size (FIGS 2A – 2D, clearly shows this feature) and having a lower resolution than the primary display device (Paragraph [0269] – teaches that the displays can have the same resolution or different resolution); and 
at least one application having a first window (5164 is just one of the many windows shown in FIGS 5A – 9) for display on the primary display device (102; FIG 5B, shows this feature) and a second window (5164) configured for display on the smaller size and lower resolution of the secondary display device (104; FIGS 5A – 9, clearly shows these features).  
Bernstein fails to explicitly disclose: the secondary display device has a lower resolution than the primary display device.
wherein a taskbar is replicated on both the primary and secondary display devices for redundant access to taskbar options.
	Park discloses: the secondary display device has a lower resolution than the primary display device (Paragraph [0052]).
	Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of the secondary display device has a lower resolution than the primary display device in Bernstein’s invention as taught by Park’s invention.
	The motivation for doing this would have been in order for the complexity of the wiring between the CPU and the display panels may be reduced and the manufacturing cost to be reduced. 
Frederickson discloses: wherein a taskbar is replicated on both the primary and secondary display devices for redundant access to taskbar options (Paragraph [0022]).	
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein a taskbar is replicated on both the primary and secondary display devices for redundant access to taskbar options in Bernstein’s invention as taught by Frederickson’s invention.
The motivation for doing this would have been in order to allow interaction with content or even other applications on a projected or secondary display (Frederickson’s invention Paragraph [0002]). 
further comprising a teleconferencing application, wherein the processor is to display a shared view of content for the teleconferencing application on the primary display device and user controls for the teleconferencing application on the secondary display device of the keyboard.  
However, Bernstein clearly shows in FIGS 11F - 11G of a telephone call that can be placed in the secondary display and the remainder in the primary display, therefore it would have been obvious to a person having ordinary skills in the art to have placed a teleconferencing application on the secondary display device and the remainder in the primary display device in Bernstein’s invention.
The motivation for doing this would have been so that the user can operate the electronic device more effectively and efficiently. 

Claims 14 – 16, 23 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al., US Publication 2017/0010771 A1 in view of Ouchi et al., US Publication 2011/0310034 A1.

With regards to Claim 14, Bernstein discloses: A system (FIGS 1A – 2D) comprising: 
a keyboard (FIG 2B, 206) to provide user input to a host device (202 & 204), the host device having a primary display device (204); 
a secondary display device (104) incorporated with the keyboard (206); and 
a secondary display device driver (Paragraph [0240] – teaches of the processor of the peripheral keyboard 104) coordinated with a primary display device driver (202 – driver that is in the processor for the primary display) of the host device 
Bernstein fails to disclose: to accept user input moving displayed items between the secondary display device and the primary display device.  
Ouchi discloses: to accept user input moving displayed items between the secondary display device and the primary display device (Paragraph [0041]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of accept user input moving displayed items between the secondary display device and the primary display device in Bernstein’s invention as taught by Ouchi’s invention.
The motivation for doing this would have been in order to improve the operability of operation involving a plurality of screens (Ouchi’s invention Paragraph [0091]).

With regards to Claim 15, Bernstein discloses: wherein the secondary display device (FIG 2A) is arranged in common plane with keys of the keyboard (FIG 2A, clearly shows this feature).

With regards to Claim 16, Ouchi discloses: wherein the display device drivers (FIG 4, shows display drivers) are programmed to accept input from a mouse (fails to explicitly disclose mouse, however Examiner takes Official notice that it is old and well known in the art for various input tools, finger, stylus, mouse, etc. (Paragraph [0036]) to be used for selection) to select a portion of an active application on the primary display device and move the selected portion by a drag-and-drop action (old and well known gesture in the art) to the secondary display device (FIGS 11 – 13 and Paragraph [0049]).  

With regards to Claim 23, Bernstein discloses: wherein the secondary display device driver (FIG 4, peripheral display drivers shown) is separate from the primary display device driver (FIG 3A, primary display drivers shown) and configured specifically to operate within an environment of the secondary display device (Paragraph [0255 and 0324]).  

With regards to Claim 26, Li discloses: wherein the secondary display driver adjusts a size or resolution of icons prior to display on the secondary display device (Paragraph [0048 & 0054]).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al., US Publication 2017/0010771 A1 in view of Ouchi et al., US Publication 2011/0310034 A1 in further view of Frederickson et al., US Publication 2014/0325432 A1.

With regards to Claim 17, Bernstein fails to disclose: further comprising a taskbar replicated on both the primary and secondary display devices for redundant access to taskbar options.  
Frederickson discloses: wherein a taskbar is replicated on both the primary and secondary display devices for redundant access to taskbar options (Paragraph [0022]).	
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein a taskbar is replicated on both the primary and secondary display devices for redundant access to taskbar options in Bernstein’s modified invention as taught by Frederickson’s invention.
The motivation for doing this would have been in order to allow interaction with content or even other applications on a projected or secondary display (Frederickson’s invention Paragraph [0002]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al., US Publication 2017/0010771 A1 in view of Ouchi et al., US Publication 2011/0310034 A1 in view of Amacker et al., US Patent 8,577,737 B1.

With regards to Claim 18, Bernstein fails to disclose: the system to display pop-up notifications on the secondary display device rather than on the primary display device.  
Amacker discloses: the system to display pop-up notifications on the secondary display device rather than on the primary display device (Paragraph [0057 – 0067]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of the system to display pop-up notifications on the secondary display device rather than on the primary display device in Bernstein’s invention as taught by Amacker’s invention.
The motivation for doing this would have yielded predictable results by allowing the user to properly assess whether they enjoy using the application (Column 1, lines 23 – 25).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al., US Publication 2017/0010771 A1 in view of Ouchi et al., US Publication 2011/0310034 A1 in further view of Li et al., US Publication 2015/0091779 A1 in further view of Lee et al., US Publication 2013/0069968 A1.

With regards to Claim 19, Bernstein fails to disclose: the secondary display device driver to adjust content for display on the secondary display device including adjusting size and resolution of the content and halftoning the content based on a color depth of the secondary display device.  
Li discloses: the secondary display device driver to adjust content for display on the secondary display device including adjusting size and resolution of the content (Paragraph [0048 & 0054]) and halftoning (tone) the content based on a limited color depth of the secondary display device (Paragraph [0232 & 0245]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of the display device driver to adjust content for display on the secondary display device including adjusting size and resolution of the content and halftoning the content based on a limited color depth of the secondary display device in Bernstein’s invention as taught by Li’s invention.
The motivation for doing this would have been in order to enables a user to clearly view a display image of the display screen and get a better experience (Li’s invention Paragraph [0257]). 
Lee discloses: halftoning the content based on a limited color depth (FIG 17 and Paragraph [0145 – 0153]).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of halftoning the content based on a limited color depth in Bernstein’s modified invention as taught by Lee’s invention.
The motivation for doing this would have been in order to reduce the boundary effects due to different halftoning methods (Lee’s invention Paragraph [0153])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625